acknowledged significant advice may be disseminated cc el gl rjschuman tl-n-2653-97 acknowledged sca date district_counsel brooklyn cc ne brk chief branch general litigation cc el gl br1 significant service_center advice request return of levied property this is in response to your recent request for advice concerning the service’s obligation to return levied upon property when the taxpayer enters into an installment_agreement your memorandum states that such agreements are entered into at service centers by telephone when the balance due is under a certain amount sec_501 of tbor2 amended sec_6343 in pertinent part to provide for the return of the taxpayer's property in certain cases subsection d of that code section provides as follows if any property has been levied upon and the secretary determines that - a the levy on such property was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the levy was imposed by means of installment payments unless such agreement provides otherwise c the return of such property will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the taxpayer_advocate the return of such property would be in the best interest of the taxpayer as determined by the taxpayer_advocate and the united_states the provisions of subsection b shall apply in the same manner as if such property had been wrongly levied upon except that no interest shall be allowed under subsection c tl-n-2653-97 the issue you have raised as result of your visitation to the brookhaven service_center this pas april concerns whether the service is required in situations where an installment_agreement exists to return property received pursuant to a levy when the property was received prior to the date the parties entered into the installment_agreement and whether the service is required to return property which is received after the date of the installment_agreement but in response to a levy issued prior thereto it is our view that in either of the above situations unless the oral agreement reached on the telephone with the service_center provides otherwise it is discretionary with the service as to whether to return the levied upon property subsection b of sec_6343 to which subsection d refers provides that property may be returned at any time emphasis ours the word may should not be interpreted to mean shall absent some overriding congressional intent because there is nothing to indicate that may has lost its customary meaning there is no mandatory requirement that property be returned at all however to facilitate the collection_of_taxes through the use of installment agreements tbor2 gave the service discretionary authority to return property seized by levy under the law prior to the addition of sec_6343 the service was able to return levied upon property to a taxpayer only when the taxpayer had fully paid the liability for which the levy was served in enacting that code section congress took into consideration that there existed situations where the service was not authorized to return levied upon property even though it believed that doing so would be equitable and in the best interests of the taxpayer and the government for example if the service entered into an installment_agreement and in contradiction to the terms thereof the service levied on property the service was prohibited from returning the property to the taxpayer however although under current law that property can be returned to the taxpayer the legislative_history of sec_6343 is silent as to when it can be returned or as to whether there should be a difference in cases where levied upon property is received prior to or subsequent to the installment_agreement see h_r rep no 104th cong 2d sess your memorandum also stated that the service centers might wish to issue guidelines as to how and when they should exercise their discretion in returning levied upon property in either of the situations discussed above in doing so they may wish to consider the following questions that could surface as a result of the enactment of sec_6343 tl-n-2653-97 does the month limit apply to the return of property to the taxpayer under sec_6343 is a claim from the taxpayer required if the time limit does apply what action must occur within the 9-month period on a refund initiated without a claim from the taxpayer if such claim is not required with respect to question number one the 9-month time period applies to the amount of money levied upon or received from an administrative sale under sec_6343 sec_6343 also provides that the specific property levied upon may be returned at any time the plain wording of sec_6343 incorporates sec_6343 the provisions of subsection b shall apply in the same manner as if the property had been wrongly levied upon except that no interest shall by allowed under subsection c sec_6343 provides that a n amount of money levied upon or received from such sale may be returned at any time before the expiration of months from the date of the levy the period of months from subsection b is incorporated by reference into subsection d as to the second question sec_6343 does not explicitly answer this question as stated above sec_6342 incorporates sec_6343 by reference sec_6343 does not require a taxpayer to file a claim the claim requirement exists under sec_301_6343-2 which provides in part that a written request for the return of property wrongfully levied upon must be addressed to the district_director marked for the attention of the chief special procedures staff for the internal_revenue_district in which the levy was made because sec_6343 does not explicitly incorporate the regulation we are forced to consider whether congress implicitly intended that the regulation be incorporated on the one hand in support of the position that a taxpayer must file a claim for relief under sec_6343 it could be argued that congress carefully reviewed sec_6343 and the regulation under it after this careful review congress intended that the procedures under sec_6343 follow the procedures under sec_6343 which would include sec_301_6343-2 and the requirement that a claim be filed in fact if congress implicitly incorporated the regulation it expedited the relief to be provided to taxpayers because procedures for relief would exist as of the effective date of the amendment ie the procedures in sec_301_6343-2 which require that a claim be filed tl-n-2653-97 on the other hand sec_6343 simply states the provisions of subsection b shall apply if congress had intended to incorporate the provisions of sec_301_6343-2 there would have been a reference in either the statute or the legislative_history also the plain wording of sec_6343 provides for relief if the secretary determines that relief is appropriate the secretary's determination is not qualified by a prerequisite that a claim be filed although there is no clear answer the better interpretation is that a claim from a taxpayer is not required for relief under sec_6343 in other words the service may determine that relief is appropriate without a taxpayer filing a claim this conclusion however does not preclude a taxpayer's claim in fact in many situations a taxpayer's claim would assist the service in making a determination we think that congress intended that the service draft regulations under sec_6343 that would be akin to the regulations under sec_6343 so as to allow the filing of claims the regulations to be drafted under sec_6343 will clarify the service's authority to unilaterally make determinations and a taxpayer's option to file a claim as to the third question without a claim from the taxpayer the service must initiate a determination within the 9-month time period to return the money after the expiration of the 9-month period the service does not have to complete the determination within the 9-month period ie the service does not have to return the money within the 9-month period analogous support for our position exists in sec_301_6343-2 which extends the 9-month period under sec_6343 when a request described in paragraph b of this section is filed for the return of property before the expiration of months from the date of the levy an amount of money may be returned after a reasonable period of time subsequent to the expiration of the 9-month period if necessary for the investigation and processing of such request given the traditional extension of the 9-month period for claim situations a similar extension of the 9-month period should apply where the service makes a determination within the 9-month period but returns the money after the expiration of the period tl-n-2653-97 we trust that the foregoing will be helpful to you in rendering assistance to the service_center if you need further assistance please do not hesitate to contact ray schuman on to whom this matter is assigned alan c levine cc arlene a blume tss supervisor cc dom fs executive office of service_center operations t s executive office of customer service operations t c
